Judge Ewing
delivered- the Opinion of the Court.
Elizabeth Haydon, having the life estate, and John Haydon the remainder in fee, of a tract of land, made a joint contract to sell the same to Joseph Brinker, and executed a joint, deed, with joint covenants of warranty.
John Haydon filed his bill to rescind the contract, and annul said deed as to himself, — relying upon infancy and drunkenness, and made Brinker alone a defendant.
The Circuit Court rescinded the contract as to John Haydon, and annulled said deed.
We are satisfied the proper parties were not before, the court. Mrs. Haydon was certainly interested in the matter in contest, and should have been before the court as complainant or defendant, and Brinker might have an interest in resisting a partial rescission.
A Chancellor will not do things by halves. He delights to do full, final and complete justice to all parties, concerned, and to avoid circuity of action, or a multiplicity of suits to attain it. To enable him to do so, it. has been well settled, that all persons interested, however remotely, should be brought before the court.
It is therefore ordered, by the court, that the decree of the Circuit Court be reversed, and the cause remanded,, and leave given to the complainant to amend his bill, and make Elizabeth Haydon a party, if he asks leave to-do so in reasonable time; if not, that his bill be dismissed.